September 24, 2008 VIA EDGAR AND MESSENGER Terence O’Brien Branch Chief Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549-7010 Re: URS Corporation Form 10-K for the fiscal year ended December 28, 2007 Filed February 26, 2008 Form 10-Q for the period ended June 27, 2008 Definitive Proxy Statement on Schedule 14A filed April 22, 2008 File No. 1-7567 Dear Mr. O’Brien: We are providing to the staff of the SEC’s Division of Corporation Finance (the “Staff”) the responses of URS Corporation (the “Company” or “we”) to the comments in your letter dated August 27, 2008 regarding the Company’s Form 10-K for the fiscal year ended December 28, 2007, filed with the SEC on February 26, 2008, Form 10-Q for the period ended June 27, 2008, filed with the SEC on August 6, 2008, and Definitive Proxy Statement on Schedule 14A filed with the SEC on April 22, 2008.For your convenience, each response below corresponds to the italicized comment that immediately precedes it, each of which has been reproduced from your letter in the order presented. Form 10-K for the year ended December 28, 2007 Item 1.
